Case 1:21-cv-00069-NT Document 1-2 Filed 03/04/21 Page 1 of 5   PageID #: 11




                                                          A




                                                                     B
Case 1:21-cv-00069-NT Document 1-2 Filed 03/04/21 Page 2 of 5   PageID #: 12
Case 1:21-cv-00069-NT Document 1-2 Filed 03/04/21 Page 3 of 5   PageID #: 13
Case 1:21-cv-00069-NT Document 1-2 Filed 03/04/21 Page 4 of 5   PageID #: 14
Case 1:21-cv-00069-NT Document 1-2 Filed 03/04/21 Page 5 of 5   PageID #: 15
